Citation Nr: 1509358	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-03 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty from December 1966 to November 1969.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran currently lives in Atlanta, Georgia, and would like his claims file transferred to the Atlanta, Georgia, RO. 

A review of the Virtual VA and VBMS paperless claims processing systems was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record notes that the Veteran was scheduled for a videoconference hearing in San Antonio, Texas, in August 2014.  The Veteran failed to attend the hearing because he did not receive the letter that provided notice of the hearing.  It appears that the Veteran was in the process of changing addresses when the letter was sent.  The Veteran now lives in Atlanta, Georgia, and therefore wants his videoconference hearing to occur at the Atlanta, Georgia, RO.  The Board is granting the request to reschedule his hearing since he has shown the required good cause for failing to appear at his previously scheduled hearing.  38 C.F.R § 20.702(d)

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in Atlanta, Georgia.  Appropriate notification should be given to the Veteran and her representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




